                             EXHIBIT 1




Case 3:19-cv-00328 Document 93-1 Filed 05/29/20 Page 1 of 5 PageID #: 1402
                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 KAYLA GORE; JAIME COMBS; L.G.; and
 K.N.,

                       Plaintiffs,
                                                     Case No. 3:19-CV-00328
                      v.

 WILLIAM BYRON LEE, in his official
                                                     DISTRICT JUDGE RICHARDSON
 capacity as Governor of the State of
                                                     MAGISTRATE JUDGE HOLMES
 Tennessee; and LISA PIERCEY, in her
 official capacity as Commissioner of the
 Tennessee Department of Health,

                       Defendants.


           DECLARATION OF BRANDT THOMAS ROESSLER IN SUPPORT OF
                  PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                     MOTION FOR SUMMARY JUDGMENT

        I, Brandt Thomas Roessler, being of legal age and sound mind, do hereby state as

follows:

        1.      I am an associate of Baker Botts L.L.P. and counsel of record for the plaintiffs in

this action.

        2.      I am a member of the bar of the State of New York and have been admitted pro hac

vice to this court.

        3.      I submit this declaration, based on my personal knowledge, in support of

Plaintiffs’ Reply in Support of Their Motion for Summary Judgment.

        4.      Attached as Exhibit A to this declaration is a true and correct copy of the

transcript of the April 14, 2020 deposition of Plaintiffs’ expert witness Dr. Randi Ettner, Ph.D. in

Gore v. Lee, Case No. 3:19-cv-00328 (M.D. Tenn.).



                                                 1
  Case 3:19-cv-00328 Document 93-1 Filed 05/29/20 Page 2 of 5 PageID #: 1403
       5.      Attached as Exhibit B to this declaration is a true and correct copy of the

transcript of the April 15, 2020 deposition of Plaintiffs’ expert witness Dr. Shayne Sebold

Taylor, M.D. in Gore v. Lee, Case No. 3:19-cv-00328 (M.D. Tenn.).

       6.      Attached as Exhibit C to this declaration is a true and correct copy of the

transcript of the April 13, 2020 deposition of Plaintiff Kayla Gore in Gore v. Lee, Case No. 3:19-

cv-00328 (M.D. Tenn.), redacted to remove confidential information pursuant to the Stipulated

Protective Order, Doc. 42.

       7.      Attached as Exhibit D to this declaration is a true and correct copy of the

transcript of the April 24, 2020 deposition of Plaintiff Jaime Combs in Gore v. Lee, Case No.

3:19-cv-00328 (M.D. Tenn.), redacted to remove confidential information pursuant to the

Stipulated Protective Order, Doc. 42.

       8.      Attached as Exhibit E to this declaration is a true and correct copy of the

transcript of the April 17, 2020 deposition of Plaintiff L.G. in Gore v. Lee, Case No. 3:19-cv-

00328 (M.D. Tenn.), redacted to remove confidential information pursuant to the Stipulated

Protective Order, Doc. 42, and personally identifiable information pursuant to the Order of

Protection Granting Leave for Plaintiff L.G. to Proceed Pseudonymously, Doc. 22.

       9.      Attached as Exhibit F to this declaration is a true and correct copy of the

transcript of the May 12, 2020 deposition of Plaintiff K.N. in Gore v. Lee, Case No. 3:19-cv-

00328 (M.D. Tenn.), redacted to remove confidential information pursuant to the Stipulated

Protective Order, Doc. 42, and personally identifiable information pursuant to the Order of

Protection Granting Leave for Plaintiff K.N. to Proceed Pseudonymously, Doc. 23.




                                                2
  Case 3:19-cv-00328 Document 93-1 Filed 05/29/20 Page 3 of 5 PageID #: 1404
       10.     Attached as Exhibit G to this declaration is a true and correct copy of the

transcript of the May 21, 2020 deposition of Defendants’ expert witness Dr. Anthony Trabue,

M.D. in Gore v. Lee, Case No. 3:19-cv-00328 (M.D. Tenn.).

       11.     Attached as Exhibit H to this declaration is a true and correct copy of Exhibit 6 to

the deposition transcript of Defendants’ expert witness Dr. Anthony Trabue, M.D., the

committee opinion on Care for Transgender Adolescents as published by the American College

of Obstetricians and Gynecologists, dated January 2017.

       12.     Attached as Exhibit I to this declaration is a true and correct copy of the

transcript of the May 20, 2020 deposition of Defendants’ expert witness Mr. Edward Gray

Bishop, III in Gore v. Lee, Case No. 3:19-cv-00328 (M.D. Tenn.).

       13.     Attached as Exhibit J to this declaration is a true and correct copy of Exhibit 4 to

the deposition transcript of Defendants’ expert witness Mr. Edward Gray Bishop, III, the

Handbook on Birth Registration and Fetal Death (Stillbirth) Reporting, as published by the

Tennessee Department of Health Policy, Planning and Assessment, Office of Vital Records,

dated September 2007.

       14.     To be filed under seal, pending leave of court, concurrently with this declaration

are Exhibit K, Exhibit L, and Exhibit M, which are true and correct copies of certain

Certificates of Live Birth as issued by the Tennessee Department of Health and introduced as

Exhibits 5, 7, and 8, respectively, to the deposition transcript of Defendants’ expert witness Mr.

Edward Gray Bishop III.

       15.     Attached as Exhibit N to this declaration is a true and correct copy of Exhibit 13

to the deposition transcript of Defendants’ expert witness Mr. Edward Gray Bishop III, a print-




                                                3
  Case 3:19-cv-00328 Document 93-1 Filed 05/29/20 Page 4 of 5 PageID #: 1405
out of the Tennessee Department of Health’s webpage entitled “How do I get my certificate

corrected?” as printed on May 18, 2020.

       16.    Attached as Exhibit O to this declaration is a true and correct copy of the

transcript of the May 22, 2020 deposition of Defendants’ expert witness Vanessa Lefler, Ph.D. in

Gore v. Lee, Case No. 3:19-cv-00328 (M.D. Tenn.).

       I declare under penalty of perjury that the foregoing statements are true and correct.

Dated this 29th day of May 2020.



                                                     ___________________________________
                                                     Brandt Thomas Roessler




                                                4
  Case 3:19-cv-00328 Document 93-1 Filed 05/29/20 Page 5 of 5 PageID #: 1406
